                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


STEPHANIE DE ANGELIS,

               Plaintiff,

                                                      Civil Action 2:17-cv-00926
                                                      Judge Algenon L. Marbley
       v.                                             Chief Magistrate Judge Elizabeth P. Deavers


NOLAN ENTERPRISES, INC.,

               Defendant.


                                   OPINION AND ORDER

       This matter is before the Court for consideration of Plaintiff’s Motion for Leave to File

Amended Complaint Instanter (ECF No. 31), Defendant’s Motion for Extension of Time to

Respond to Plaintiff’s Motion for Leave, or in the alternative, to Dismiss Plaintiff’s Motion (ECF

No. 32), and Plaintiff’s Response in Opposition to Motion for Extension to Respond or to

Dismiss Plaintiff’s Motion (ECF No. 33). For the following reasons, Plaintiff’s Motion is

DENIED WITHOUT PREJUDICE.

       Plaintiff seeks leave to file an Amended Complaint pursuant to Rule 15 of the Federal

Rules of Civil Procedure to add an additional named Plaintiff, Jane Doe, who wishes to proceed

pseudonymously in public filings. (See generally ECF No. 20.) Plaintiff also seeks to add an

additional party Defendant, Fred Tegtmeir, who Plaintiff alleges “is an individual and owner of

Nolan Enterprises, Inc.” (ECF No. 31-2, Proffered Amended Complaint at ¶ 16.) In Plaintiff’s

Motion, however, she makes no mention of her request to name Mr. Tegtmeir as an additional

party Defendant. (See generally ECF No. 31.) Furthermore, in her Reply, Plaintiff asserts with
regard to adding Fred Tegtmeir: “Plaintiff seeks to add to this case an additional defendant . . .

Should the Court deny Plaintiff’s motion to amend—Plaintiff could simply file additional actions

against the new defendant. . . . Allowing Plaintiff to amend her complaint saves judicial

economy.” (ECF No. 33, at pg. 1.)

       Defendant, in its Response in Opposition, requested that its response to Plaintiff’s Motion

be stayed pending resolution of Defendant’s Motion to Compel Arbitration. (ECF No. 15.)

Defendant asserted that if the Motion to Compel was granted, it would likely moot Plaintiff’s

Motion. In the alternative, Defendant requested that Plaintiff’s Motion be “dismissed.” On June

15, 2018, the Court denied Defendant’s motion for an extension of time without prejudice. (ECF

No. 41.) On September 24, 2018, the Court denied Defendant’s Motion to Compel. (ECF No.

55.) To date, Defendant has not filed anything new related to Plaintiff’s Motion for Leave to

File Amended Complaint Instanter (ECF No. 31).

       In Defendant’s Response in Opposition, its arguments relating to adding Fred Tegtmeir

as a party rest entirely on its Motion to Compel Arbitration. (ECF No. 32, at pg. 5–12.)

Furthermore, Defendant’s arguments relating to Plaintiff’s Motion being futile also rest on its

Motion to Compel Arbitration. (Id. at pg. 12–14.) Because the Court has denied the Motion to

Compel Arbitration, Defendant’s arguments are now moot. Therefore, the Court cannot resolve

the Motion on the merits at this juncture.

       For the foregoing reasons, Plaintiff’s Motion for Leave to File Amended Complaint

Instanter (ECF No. 31) is DENIED WITHOUT PREJUDICE. To the extent Plaintiff wishes

to amend her complaint, she may file a new motion for leave to file amended complaint within

TWENTY-ONE (21) DAYS. As to her request to add a Jane Doe Plaintiff, Plaintiff is

ADVISED that the Court has ruled on a similar motion in related case 2:17-cv-00924-ALM-



                                                 2
EPD De Angelis v. National Entertainment Group LLC (ECF No. 43 in 2:17-cv-000924), and

held that Jane Doe could not proceed as a pseudonymous plaintiff.

       IT IS SO ORDERED.



Date: March 7, 2019                          /s/ Elizabeth A. Preston Deavers_________
                                             ELIZABETH A. PRESTON DEAVERS
                                             CHIEF UNITED STATES MAGISTRATE JUDGE




                                               3
